Opinion by
Mr. Chief Justice Bell,
Munter, taxpayer and owner of property in the City of Pittsburgh, appeals from an Order of the Court of Common Pleas which sustained the tax assessment of his property. The Board offered in evidence the assessment of Munter’s property with a breakdown of the valuation and assessment into (a) building, and (b) land.
Munter contends that there was a lack of uniformity in the assessment of his property and consequently a denial of his Constitutional rights.
In order to establish lack of uniformity, Munter relies upon the testimony of a real estate expert whose testimony the hearing Judge found was vague and of little or no value. We have examined the record and find no clear abuse of discretion or error of law.
Order affirmed.